DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendments and references used in the previous rejection, however, because of the amendments new references are now being used to reject the claims, and thus the arguments no longer apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 9, 10, 12-15, 20, 21, 23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anticoli (US Patent 7201177) in view of Svei (US Patent Application Publication 20150121618).
Regarding claim 1, Anticoli teaches a crib enclosure, comprising: a self-supporting pod comprising: a fabric pavilion (Figure 1; 20, 26) comprising two pairs of opposing fabric sides (Figure 1; 20 and opposite side, and 22 and opposite side), wherein: a first side of a pair is similar in size and shape to a second side of the pair; each side in one pair is joined to each of the opposing sides in the other pair, each side has a base end (Figure 1; 20, 22, bottom end) and a top end with the base end being wider than the top end such that the joined sides form an open rectangular base (Figure 1; at 12, 16 and see also Column 2; lines 30-35 which describe a separate ground barrier that can be used with the tent, but the tent itself down not contain a connected ground cover, but instead has an open base) configured to insert an infant device therein, thereby enclosing the infant device in the pod (Column 2; lines 29-30 describe the pod being placed over an infant seat), and meet at or near an apex to form a cover having a height that permits a size-appropriate occupant to stand in the enclosed crib at least at the apex (Figure 1, if the tent is long enough to fit an infant than from the drawings it appears it would be tall enough for the infant to stand as well, as it appears to be taller than it is long), wherein the fabric is a breath-able, light-limiting material (Figure 1; 20, mesh is breathable and limits light at least somewhat), wherein the open rectangular base has a width and a length that are greater than the width and the length of the infant device (Column 2; lines 29-30), and at least one of the fabric sides comprises an access panel (Column 3; lines 11-16) sized to permit loading and unloading of the size-appropriate occupant into the crib when the pod is deployed over the crib; and a flexible frame (Figure 1; 40, 42) having a size and shape configured to fit the infant device therein (Column 2; lines 29-30) and constructed to keep the fabric pavilion taut when in an open, use position (Figure 1; as shown) and to permit folding the pod into a compact size when in a collapsed position (Figure 3; as shown),245411886DOVE 100095489/00002Application No. 15/692,509Filed:August 31, 2017 AMENDMENT AND RESPONSE TO OFFICE ACTIONwherein the flexible frame consists of first (Figure 1; 40) and second (Figure 1; 42) flexible struts, wherein the first and second flexible struts extend  between opposite corners of the open rectangular base and across the apex of the pavilion (Figure 1; corners 34 and 36 to apex above where 38 is marked), the first flexible strut crossing over the second flexible strut at the apex of the pavilion (Figure 1; as shown). Anticoli does not specifically teach the infant device is a crib. Svei teaches a tent designed to be used 
Regarding claim 6, Anticoli teaches the top of each of the four sides of the fabric pavilion meet at the apex to form a closed cover (Figure 1; as shown).
Regarding claim 9, Anticoli teaches when the pod is in the collapsed position it is sufficiently small to fit in a portable pouch dimensioned to be carried onto a plane or gate-checked onto a plane (Figure 4; as shown, and Column 2; lines 60-65 indicate that the disassembled tent is of a size that is easy to transport and store and if that is true then it is of a size that can be taken on a plane).
  Regarding claim 10, Anticoli teaches when the pod is in the collapsed position, it has an approximately circular shape (Figure 4; as shown).
   Regarding claim 12, Anticoli teaches a separate pouch for receiving and carrying the pod in the collapsed position (Figure 4; 18). 
Regarding claim 13, Anticoli teaches the first pair of fabric panels (Figure 1; 22) is wider at the base than the second pair of fabric panels (Figure 1; 20), and the access panel is positioned in either of the panels comprising the first pair of panels (Column 3; lines 11-16, the access panel can be on any panel including the wider panels).
 Regarding claim 14, Anticoli does not specifically teach the access panel ends approximately 24" above the base of the pavilion. However, it would have been obvious to make the access panel approximately two feet high in order to allow users to enter and exit 
  Regarding claim 15, Anticoli teaches one or more of the fabric sides comprises meshed portions positioned to facilitate airflow through the pavilion (Figure 1; 20 and 22 are mesh, as shown).
Regarding claim 20, Anticoli teaches the pavilion has an exterior and an interior and the flexible frame is positioned on the exterior of the pavilion forming an exoskeleton (Figure 1; as shown).
Regarding Claim 21, Anticoli teaches the open rectangular base is configured to rest on a surface supporting the crib (Figure 1; the base rests on the ground or ground cover 12 which would be the same surface supporting the crib).
Regarding claim 23, Anticoli teaches the fabric is a light-blocking material (Figure 1; the fabric is mesh which blocks at least some light).
Regarding claim 26, Anticoli teaches the access panel is open, allowing light to enter the pod; and wherein in a second position, the access panel is closed, blocking light from entering the pod (Column 3; lines 11-16; the access panel could be open or closed and light would enter more or less depending on whether it was open or closed).
Regarding claim 28, Anticoli teaches the self-supporting pod has suitable dimensions to be lifted and placed over the infant device, thereby enclosing the infant device in the pod (Column 2; line 30 describes placing an infant seat over the crib, and Lines 30-35 describe the tent being placed on a separate ground cover and having the bottom be open, thus indicating the tent would be placed over the infant seat). Svei teaches a tent designed to be used over an infant device which is a crib (Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the tent of Anticoli to be placed over a crib and be sized to .
Claim 11 is/are rejected under 3 5 U.S.C. 103 as being unpatentable over Anticoli (US Patent 7201177) in view of Svei (US Patent Application Publication 20150121618) further in view of Jaime (US Patent 3173435).
Regarding claim 11, Anticoli teaches a carrying pouch fora tent (Figure 1; 18). Anticoli does not teach when the pod is in the collapsed position, the pavilion forms the pouch. Jaime teaches when the pod is in the collapsed position, the pavilion forms the pouch (Figure 3; 1). It would have been obvious to one of ordinary skill in the art to allow the device of Anticoli to be carried in an integral carrying case in order to keep the parts together when
transporting them and to cut down on materials needed for the device.
Claims 16-17 is/are rejected under 3 5 U.S.C. 103 as being unpatentable over Anticoli (US Patent 7201177) in view of Svei (US Patent Application Publication 20150121618) further in view of Cyr (US Patent Application Publication 20070271698).
    Regarding claim 16, Anticoli does not teach the meshed portions comprise at least a first meshed portion located toward the base of the pavilion and a second meshed portion located toward the top of the pavilion, and the one or more fabric sides comprise at least one non-mesh portion between the first and second meshed portions. Cyr teaches the meshed portions comprise at least a first meshed portion located toward the base of the pavilion and a second meshed portion located toward the top of the pavilion, and the one or more fabric sides comprise at least one non-mesh portion between the first and second meshed portions (Figure 1 shows mesh portions on each side with fabric flaps also available on each side). It would have been obvious to one of ordinary skill in the art at the time of invention to provide the mesh 
  Regarding claim 17, Anticoli does not teach each of the meshed portions is fitted with an openable flap sized to cover the meshed portion and block light from entering the pod when the flap is in a closed position. Cyr teaches each of the meshed portions is fitted with an openable flap sized to cover the meshed portion and block light from entering the pod when the flap is in a closed position (Paragraph 30 discusses various arrangements of mesh and opaque materials including cover the mesh materials with an opaque panel which would then allow for alternating mesh and opaque panel configurations to be achieved when applied to Anticoli). It would have been obvious to one of ordinary skill in the art at the time of invention to provide the mesh panels of Anticoli with flaps in order to shield the user from view when desired while allowing light and airflow when desired.
Claim 19 is/are rejected under 3 5 U.S.C. 103 as being unpatentable over Anticoli (US Patent 7201177) in view of Svei (US Patent Application Publication 20150121618) further in view of Bader (US Patent 6546574) and Crawford (US Patent Application Publication 20070061965).
  Regarding claim 19, Anticoli does not teach an exterior pocket comprising a clear panel on one side of the pavilion. Bader teaches including pockets on the outside of a covered child bed (Figure 3; 19). It would have been obvious to one of ordinary skill in the art to modify the structure of Anticoli to include pockets in order to store items. Crawford teaches making pockets clear so that the contents may be viewed (Paragraph 48). It would have been obvious to one of ordinary skill in the art at the time of invention to make the pockets of the combination clear so that the contents could be viewed.
Claims 22 and 25 is/are rejected under35 U.S.C. 103 as being unpatentable over Anticoli (US Patent 7201177) in view of Svei (US Patent Application Publication 20150121618) further in view of Cantwell (US Patent 4827958).
Regarding claim 22, Anticoli does not teach the base end of each side comprises a side panel configured to extend outward from the open rectangular base along the surface supporting the crib. Cantwell teaches the base end of each side comprises a side panel configured to extend outward from the open rectangular base along the surface supporting the crib (Figure 5; at 63). It would have been obvious to one of ordinary skill in the art at the time of invention to include a portion of strut extending past the base frame of Anticoli in order to allow additional tensioning of the fabric, as well as to allow the struts to retain tension throughout themselves by pressing out against the ground surface.
Regarding claim 25, Anticoli does not teach ends of the first and second flexible struts are secured in pole pockets extending outward from the open rectangular base of the pavilion. Cantwell teaches ends of the first and second flexible struts are secured in pole pockets extending outward from the open rectangular base of the pavilion (Figure 5; at 65). It would have been obvious to one of ordinary skill in the art at the time of invention to include a portion of strut extending past the base frame of Anticoli in order to allow additional tensioning of the fabric, as well as to allow the struts to retain tension throughout themselves by pressing out against the ground surface.
Claim 27 is/are rejected under35 U.S.C. 103 as being unpatentable over Anticoli (US Patent 7201177) in view of Svei (US Patent Application Publication 20150121618) further in view of Moss (US Patent 4236543).
Regarding claim 27, Anticoli does not teach each of the first and second flexible struts are formed of interlocking rods with a cord running through the interlocking rods. Moss teaches . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/21/2021